Citation Nr: 0702971	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  96-18 763	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
heart disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from October 1993 to March 
1994.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 1995 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) - which continued the denial of the 
veteran's heart disorder claim and also denied his claim for 
an acquired psychiatric disorder.  The RO in Seattle, 
Washington, subsequently acquired jurisdiction over the case.  
The RO apparently adjudicated the heart disorder claim on the 
full merits, i.e., on a de novo basis, as no mention was made 
of new and material evidence to reopen this claim - which 
previously had been denied in April 1994.  A June 1994 rating 
decision also had denied the claim - which, when not 
appealed, became final and binding on the veteran based on 
the evidence then of record.  So, as mentioned, there must be 
new and material evidence to reopen this claim before 
reajudicating it on the full merits.  See 38 C.F.R. § 3.156 
(2006).  Furthermore, the Board must make this threshold 
preliminary determination, even if the RO neglected to, 
because this affects the Board's jurisdiction to adjudicate 
the merits of the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996).  See, too, Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The Board has twice remanded the claims, initially in July 
2003 for further development and consideration, and more 
recently in March 2006 to schedule a Travel Board hearing - 
albeit while mistakenly on each occasion neglecting to 
mention the threshold preliminary requirement of submitting 
new and material evidence to reopen the heart disorder claim.  
The veteran had his travel Board hearing in August 2006.



During the August 2006 travel Board hearing, the veteran's 
representative clarified that the claim for an acquired 
psychiatric disorder is inclusive of post-traumatic stress 
disorder (PTSD) from being assaulted while in the military.  
This additional basis of entitlement has not been previously 
alleged, so not yet considered by the RO.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (generally, the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO 
- unless inextricably intertwined with an issue that is 
rightly before the Board).  See, too, Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  This is especially important to 
keep in mind in this particular instance since this 
additionally advanced theory of entitlement - an alleged 
personal assault, requires special development by the RO.  
See 38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002.  
But see, as well, Roebuck v. Nicholson, No. 03-2009 
(U.S. Vet. App. Aug. 22, 2006) (Although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the 
same benefit for the same disability, they constitute the 
same claim).

The November 1995 rating decision at issue also determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for 
residuals of a right hand fracture.  A November 1995 
RO letter informed the veteran of the rating decision and of 
his appellate rights.  In response, he submitted a Notice of 
Disagreement (NOD) in May 1996 to initiate a timely appeal, 
and a statement of the case (SOC) was issued also in May 
1996.  But he did not then file a timely substantive appeal 
(VA Form 9 or equivalent) to perfect his appeal of this claim 
to the Board.  See 38 C.F.R. § 20.200 (2006).  So it is not 
at issue, only the claims concerning the heart and 
psychiatric disorders.

Regrettably, despite the prior remands, still further 
development of the claims is required before adjudicating 
them on appeal.  So they are again being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002 and Supp. 2006), 
and the implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Although the 
veteran's claims were received prior to the enactment of the 
VCAA, it is nonetheless applicable because his claims are 
still pending.  See 66 Fed. Reg. 45,629 (August 29, 2001); VA 
O.G.C. Prec. Op. No. 
7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  To the extent possible, the notice must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of the notice are not prejudicial to the 
claimant.  Id.  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (December 21, 2006); see, 
too, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), is sufficient to cure 
a timing defect).   



Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to service connection.  
The Court went on to point out that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  When expounding on this, 
the Court indicated that the VCAA requires, in the context of 
a claim to reopen, the Secretary of VA to look at the bases 
for the denial in the prior decision and to respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

Pursuant to the July 2003 remand, an October 2003 AMC letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection.  That letter, however, did not inform him of the 
requirements for reopening a previously denied, unappealed 
claim.  Thus, he must be provided this requisite VCAA notice 
concerning his petition to reopen the previously denied claim 
for a heart disorder.

The veteran also testified during his hearing that, upon his 
initial incarceration in Cumberland County, Pennsylvania, his 
family physician conducted his 
in-processing examination, and that he started taking 
psychiatric medications while confined at the Cumberland 
County Jail.  Transcript, p. 4.  While the claims file 
contains records of mental evaluations conducted while the 
veteran was incarcerated, as well as a request of the 
confinement facility for medical records related to him, 
there is no correspondence from a Dr. Woods, the veteran's 
family physician who he says examined him.  So these records 
also need to be obtained and considered.



The veteran was afforded VA mental status examinations in 
August 1995 and October 2003.  The August 1995 examination 
report shows a diagnosis of  antisocial personality disorder 
and borderline personality disorder with mood instability and 
anxious features.  The October 2003 examination report 
reflects that the examiner observed that the test results and 
current functioning were consistent with those 1995 
examination results.  The 2003 Axis I diagnosis was panic 
disorder, without agoraphobia, and polysubstance dependence, 
with an Axis II diagnosis of personality disorder with 
antisocial and borderline features.

The records from Cumberland Valley Mental Health Center show 
Axis I diagnoses of bipolar disorder and panic disorder, as 
well as probable borderline personality disorder and 
personality disorder not otherwise specified.  A February 
2000 report from James F. Druckenbrod, MD, also of the Cumber 
Valley Center, indicates he reviewed the veteran's medical 
records.  He observed that, while the veteran's Axis II 
issues of personality disorder pre-dated his entry into 
active military service, his Axis I issues of impulse 
control, major depression, and bipolar disorder were probably 
exacerbated by his seven months of service (his military 
service was actually from October 1993 to March 1994, so 
really only about five months).  In any event, the veteran's 
significant history of in- and out-patient psychiatric 
treatment notwithstanding, Dr. Druckenbrod concluded the 
veteran's problems started to manifest more significantly 
after his discharge from active service.  So Dr. Druckenbrod 
believes the stress and demands of military life may have 
contributed to triggering the latent diagnosis of bipolar 
disorder on Axis I.

The 2003 VA examination did not mention or otherwise comment 
on these diagnoses by Dr. Druckenbrod.  The conflicting 
diagnoses require reconciling, especially in light of the 
veteran's very significant pre-service mental health history.

One final point worth mentioning.  The veteran's 
representative also requested during the hearing that VA 
obtain the veteran's Social Security Administration (SSA) 
records from 1998/99.  But Board already directed the RO 
(AMC) to obtain these records in the July 2003 remand, and 
this was done.  These additional records are indeed in the 
claims file to be considered.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA letter 
that addresses the threshold preliminary 
requirement of submitting new and material 
evidence to reopen the previously denied 
claim for service connection for a heart 
disorder.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

2.  Obtain the names and addresses of all 
medical care providers who have treated the 
veteran for his acquired mental disorder 
(regardless of the specific diagnosis) 
since 1994, including but not limited to 
his family physician "Dr. Woods."  With 
the veteran's authorization, obtain any 
records not already on file.

3.  Upon completion of the above, schedule 
the veteran for a VA psychiatric 
examination (preferably by a Board of two 
psychiatrists) to obtain a medical nexus 
opinion indicating whether it is just as 
likely as not - meaning 50 percent or 
greater probability any current acquired 
psychiatric disorder is related to his 
service in the military.  This includes 
indicating whether he clearly and 
unmistakably had mental illness prior to 
entering the military and, if he did, 
whether there also is clear and 
unmistakable evidence that his pre-existing 
mental illness did not increase in severity 
during service beyond its 
natural progression.  To facilitate making 
these important determinations, have the 
designated examiners review the claims file 
for the veteran's pertinent history - 
including a complete copy of this remand 
and the statements and diagnoses rendered 
by the private doctors, especially the 
February 2000 report from Dr. Druckenbrod.

4.  Then readjudicate the claims in light 
of the additional evidence obtained - 
including consideration of whether there is 
new and material evidence to reopen the 
previously denied and unappealed claim for 
service connection for a heart disorder.  
And as for the claim for service connection 
for an acquired psychiatric disorder, 
consider whether VAOPGCPREC 3-2003 (July 
16, 2003) is applicable insofar as chronic 
aggravation of a pre-existing condition 
beyond its natural progression and whether 
the veteran is entitled to service 
connection for PTSD, in particular, on the 
basis of a purported personal assault in 
service.  [Note:  this latter alleged basis 
of entitlement requires the special 
development discussed in 38 C.F.R. § 
3.304(f)(3), as amended on March 7, 2002.]   

If the claims are not granted to his 
satisfaction, send the veteran and his 
representative an SSOC and give them time 
to respond to it before returning the case 
to the Board for further appellate 
consideration.

In remanding these claims, the Board intimates no opinion as 
to their ultimate disposition.  The veteran need take no 
action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


